Citation Nr: 0633260	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for gastritis and residuals 
of colon polyps.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for colon polyps and 
gastritis.

A decision of the Board in March 2004 denied this claim.  
Upon a motion filed with the Chairman of the Board, 
reconsideration of the Board's decision was denied in July 
2004.  The veteran then appealed to the U.S. Court of Appeals 
for Veterans Claims, which issued an order in June 2005 which 
vacated and remanded the Board's decision.  In December 2005, 
the Board remanded the claim to the RO for further 
development.  Additional evidentiary development has been 
conducted, and the claim is now properly before the Board for 
final appellate review.


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has gastritis 
and residuals of colon polyps that are due to any incident or 
event in military service, to include as proximately due to 
or the result of service-connected post traumatic stress 
disorder (PTSD).  


CONCLUSION OF LAW

Gastritis and residuals of colon polyps were not incurred in 
or aggravated by service, to include as proximately due to or 
the result of service-connected PTSD.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, the Court held in Pelegrini, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  In the present case, this was done.  In February 
2002, the RO sent the veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The February 2002 letter informed the veteran that VA 
would help him obtain evidence necessary to support his 
claim, including medical records, employment records, and 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing a 
relationship between his current disability and an injury, 
disease, or event is service, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also advised that he should send 
information describing the additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claim for service connection.  

The Board finds that any defect with respect to the content 
the February 2002 letter was harmless error.  The content of 
the February 2002 letter provided to the veteran complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letter, the February 2003 
Statement of the Case (SOC) and March, May, and July 2005 
Supplemental Statements of the Case (SSOCs) were issued, 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, we find that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this context, the Board notes the RO attempted to obtain 
medical records from every private medical provider the 
veteran identified.  Records from Drs. B, OM, and GB are 
associated with the claims file; however, records are not 
available from Drs. M, D, and GMH.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

With regard to the recent decision from the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that 
the RO sent the veteran a letter in September 2006 informing 
him of how disability ratings and effective dates are 
assigned.  Although the RO's Dingess notification was 
provided after the initial unfavorable RO decision, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.  Therefore, further 
VCAA notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303(a), 3.304 (2006).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  The Board notes that 38 C.F.R. 
§ 3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since 
VA has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  Peptic ulcers are 
one of the diseases subject to presumptive service connection 
under this general presumption provision if it appears within 
the first post-service year.  In the veteran's case, however, 
his gastrointestinal problems, including peptic ulcers, was 
not diagnosed until 9 years after he was separated from 
service.  See November 1979 private medical record.  

Service connection may be granted on a presumptive basis for 
certain disorders associated with herbicide agents that are 
manifested to a compensable degree at any time after service 
in a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  In this case, 
the veteran has documented service in the Republic of Vietnam 
during the Vietnam war era, but gastrointestinal problems, 
including colon polyps and gastritis, are not included in the 
diseases specified as associated with exposure to herbicide 
agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection for colon 
polyps and gastritis is warranted because the conditions had 
their inception in service, or, in the alternative, are due 
to his service-connected PTSD.  After carefully reviewing the 
evidence of record, the Board finds the preponderance of the 
evidence is against the grant of service connection for 
gastritis and residuals of colon polyps.  

Initially, the Board notes the veteran's service medical 
records (SMRs), including his September 1970 separation 
examination, are negative for any complaints, treatment, or 
findings related to a gastrointestinal disorder, to include 
colon polyps and gastritis.  The first time the veteran is 
shown to have a gastrointestinal problem was in November 1979 
when he was diagnosed with gastritis following an 
esophagogastroduodenoscopy (EGD) and gastric biopsy.  The 
medical evidence of record reflects that the veteran 
continued having gastrointestinal problems and, in January 
2001, the veteran's colon polyps were removed.  See January 
2001 colonoscopy report.  

The record contains both positive and negative evidence 
addressing whether the veteran's gastrointestinal problems 
are related to military service.  It is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board is mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In support of his claim, the veteran points to treatment 
notes and a written statement from his VA primary care 
physician, D.G., M.D., which relate the veteran's 
gastrointestinal problems to service.  In a June 2003 written 
statement, Dr. DG states that the veteran has been under her 
care since September 2001 and that, after reviewing some of 
the veteran's medical records, she concludes that a great 
deal of his gastrointestinal problems are related to 
stressful events he experienced in Vietnam.  VA treatment 
records signed by Dr. DG and dated in June 2003 state that 
the veteran's gastrointestinal problems became worse after 
frequent anxiety attacks and that he has had recurrent peptic 
ulcer disease and gastritis since service in Vietnam, as 
confirmed by his records dated in 1979 and an upper EGD and 
colonoscopy conducted after he returned from Vietnam.  While 
the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991), the Board is obligated 
to assess the medical evidence, and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  

The Board has carefully considered Dr. DG's June 2003 written 
statement and notes that she essentially relates the 
veteran's gastrointestinal problems to his service-connected 
PTSD; namely, the stressful events in service and frequent 
anxiety attacks that led to the diagnosis of PTSD.  However, 
we find her conclusion to be of lessened probative value 
because she did not indicate what evidence was considered in 
rendering her opinion.  The Board notes that, in rendering 
her opinion, Dr. DG noted the veteran is undergoing intensive 
treatment for PTSD and has also been treated for recurrent 
peptic ulcer disease since 1979.  The Board also notes that 
the doctor reported she had reviewed some of the veteran's 
medical records.  However, Dr. DG did not indicate what 
evidence in the record or symptoms manifested by this 
particular veteran suggest that his gastrointestinal problems 
were aggravated by, proximately due to, or the result of the 
manifestations of service-connected PTSD.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (failure of 
physician to provide basis for opinion affects weight or 
credibility of the evidence).  

With respect to the June 2003 treatment notes, the Board 
notes that Dr. DG did not indicate what evidence shows the 
veteran's gastrointestinal problems worsened after frequent 
anxiety attacks.  The Board has carefully reviewed the record 
and cannot identify any medical evidence showing his 
gastrointestinal problems worsened after experiencing anxiety 
attacks.  Moreover, the Board finds the doctor's statement 
that the veteran has had gastritis since service to be of 
lessened probative value because, as noted, the veteran's 
SMRs, including his September 1970 separation examination, 
are negative for any complaints, treatment, or findings 
related to a gastrointestinal problem, and her opinion was 
based upon an EGD and colonoscopy conducted 9 years after the 
veteran was separated from service.  The Board notes that Dr. 
DG has been the veteran's primary care provider since 2001, 
and we consider her June 2003 statement and progress notes to 
be competent evidence; however, we find her conclusions to be 
of lessened probative value because of the lack of 
specificity as to the basis of her conclusion.

The Board affords greater probative value to the more 
thorough opinion of the August 2003 VA examiner.  After 
reviewing the entire claims file, noting the veteran's 
medical history, and examining the veteran, the examiner 
stated that, in his opinion, it is "less likely than not" 
that the veteran's gastritis and colonic polyps are secondary 
to service-connected PTSD or any event or injury during 
service.  With respect to the veteran's colon polyps, the VA 
examiner noted that, in 1970, a colon barium enema and 
sigmoidoscopy were conducted and did not reveal any evidence 
of colon polyps.  The Board notes that we cannot locate the 
report of colon barium enema and sigmoidoscopy the examiner 
referred to and, as such, will not consider that statement in 
evaluating this claim.  However, the examiner went on to note 
that the veteran's colon polyps were found in a January 2001 
colonoscopy, which the Board notes is more than 30 years 
after he was separated from service.  

With respect to the veteran's gastritis, the August 2003 VA 
examiner stated he thinks that most of the veteran's 
gastritis is residual from a previous H. pylori infection.  
In rendering his opinion, the VA examiner noted that, 
according to the medical literature, H. pylori is usually 
present in childhood and can cause gastritis.  The examiner 
also noted the veteran had other risk factors for gastritis, 
including a history of alcohol consumption and heavy smoking, 
which can cause gastric acidity with secondary gastritis.  In 
support of his conclusion, the VA examiner stated that stress 
can cause gastric ulcers and hyperacidity of the stomach, but 
that the stress has to be very severe, as in a critically ill 
patient in intensive care, in order to cause ulcers in the 
stomach.  Otherwise, the examiner noted, the usual stress in 
life or that due to PTSD cannot cause ulcers.  

The Board ascribes the most probative weight to the opinion 
rendered by the August 2003 VA examiner, because it 
specifically explained why the evidence does not support a 
conclusion that the veteran's colon polyps and gastritis are 
related to his military service, including service-connected 
PTSD.  The Board does note that the veteran's representative 
has argued that the VA examiner's opinion should be afforded 
little probative weight because it suggests the veteran's 
gastritis is due to H. pylori which he had prior to service.  
Although the VA examiner's opinion states the veteran's 
current gastritis is residual from an H. pylori infection, 
his opinion does not suggest the veteran had H. pylori prior 
to service.  Instead, the Board finds that the VA examiner's 
opinion merely states that H. pylori is usually present in 
childhood, without making a determination as to whether the 
veteran's H. pylori existed prior to service.  The Board also 
notes that the VA examiner's opinion relating the veteran's 
gastrointestinal problems to an H. pylori infection is 
supported by other medical evidence in the record.  

An August 2005 private medical record from Dr. OM notes the 
veteran has a history of chronic active gastritis secondary 
to an H. pylori infection that was previously treated.  The 
Board notes that the VA examiner and Dr. OM did not provide a 
detailed explanation as to why they relate the veteran's 
gastrointestinal problems to H. pylori infection, and as 
such, does not accept their opinions as conclusive evidence 
that the veteran's gastrointestinal problems are due to H. 
pylori infection.  Instead, in evaluating the ultimate merit 
of this claim, the Board finds probative that two medical 
professionals related the veteran's gastrointestinal problems 
to a disability other than service-connected PTSD.  Moreover, 
the August 2003 VA examiner's opinion cites the veteran's 
previous H. pylori infection as one of several bases for his 
conclusion that the veteran's gastrointestinal problems are 
not related to military service.  

The Board notes the record contains lay statements from his 
wife and two sisters that state the veteran had stomach 
problems when he came back from service and did not eat much.  
The veteran's mother, a retired nurse, submitted a statement 
which states she saw the veteran one month before he was 
discharged from service, and he no longer had an appetite and 
was much thinner than before.  The veteran's mother also 
stated that the veteran continued to complain of stomach 
problems when he returned from service, and that Dr. D 
diagnosed the veteran with gastritis about two months 
thereafter.  While these statements provide evidence of the 
veteran's symptoms during and after service, they do not 
contain a competent diagnosis as to the veteran's condition 
and, as such, do not establish that the veteran's gastritis 
was incurred in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  With respect to the veteran's mother's 
statement that Dr. D diagnosed the veteran with gastritis two 
months after service, the Board notes that records from Dr. D 
are not available to confirm her assertion and, as noted 
above, the first time the veteran is shown by the medical 
evidence of record to have gastritis was 9 years after he was 
separated from service.  

The Board must note that it is highly significant that the 
veteran registered no pertinent complaint, and clinical 
evaluation was normal, at his separation examination in 
September 1970, and that the first diagnosis of gastritis in 
the evidence of record is more than 9 years thereafter.  The 
Board also finds it probative that the November 1979 EGD 
report states the veteran had a long history of epigastric 
pain without noting the veteran had a previous diagnosis of 
gastritis or any other diagnosis as to a gastrointestinal 
problem.  That gap of years in the record militates against a 
finding that the veteran's gastritis was a chronic disease 
that began in service.  The Board does note that the November 
1979 EGD report and lay statements included in the record 
suggest the veteran had continuity of symptomatology after he 
was separated from service.  However, we find probative that 
the August 2003 VA examination report reflects the veteran 
said he did not recall having any difficulties after he was 
diagnosed with gastritis in 1970, and did not seek treatment 
for his gastritis until he began having problems in 1979.  
Therefore, the Board finds that any assertion of continuity 
of symptomatology has been rebutted.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Because the most competent and probative evidence 
preponderates against a finding that service connection for 
gastritis and residuals of colon polyps is warranted, the 
veteran's claim must be denied.  In making the above 
determination, the Board does not doubt the veteran sincerely 
believes his gastritis and colon polyps are due to his 
military service, to include service-connected PTSD; however, 
he has not been shown to have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, supra.  Therefore, service 
connection for gastritis and residuals of colon polyps is not 
warranted, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for gastritis and residuals 
of colon polyps, to include as due to service-connected PTSD, 
is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


